Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a support member for arrangement with additional support members to form an array of dipole antennas, the support member comprising inter alia: a first portion of a conductive arm of a dipole antenna; a first portion of a conductive arm of an other dipole antenna; and a second portion of the conductive arm of the dipole antenna extending from the first portion of the conductive arm of the dipole antenna towards the first portion of the conductive arm of the other dipole antenna, defining a gap in a direct current path between the second portion of the conductive arm of the dipole antenna and the first portion of the conductive arm of the other dipole antenna.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Related Prior Art
:
McDevitt et al (US 9,397,404) teach a crossed-dipole antenna array structure including a dielectric substrate that supports the dipoles and the feed circuitry.
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845